DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both modulation element and fourth transparent substrate in figure 7 (The Examiner notes: the top one “40” in fig.7 should be “4”). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8 and 11 in the reply filed on 09/29/2022 is acknowledged.
Claims 9 and 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi US 2018/0275483.
Regarding claim 1, Nakanishi discloses a display device, in at least figs.1-15, comprising: a display panel (1) comprising a first transparent substrate (200), a second transparent substrate (100) disposed on the first transparent substrate, and a first liquid crystal layer (LC) of a polymer dispersed type (PDLC, para.83) held between the first transparent substrate and the second transparent substrate and containing a polymer and liquid crystal molecules (PDLC, para.83); 
a third transparent substrate (611 of MD) disposed on the second transparent substrate and having a first end portion (bottom portion); 
a light-emitting element (a light-emitting element in 3) opposed to the first end portion; and 
a modulation element comprising a fourth transparent substrate (511 or 51) disposed between the light-emitting element and the first end portion, a fifth transparent substrate (521 of 52) disposed between the fourth transparent substrate and the first end portion (see fig.8), a second liquid crystal layer (53) held between the fourth transparent substrate and the fifth transparent substrate, and a plurality of control electrodes (E1) for applying voltage to the second liquid crystal layer (see fig.8).
Regarding claim 6, Nakanishi discloses a wiring board (9) electrically connected to the light-emitting element and the control electrodes (para.40 and 42), wherein the fourth transparent substrate has an extension portion (see fig.3) extending more than the fifth transparent substrate, and the wiring board is connected to the extension portion (see fig.3).
Regarding claim 8, Nakanishi discloses a controller (ICT) which controls the modulation element, wherein the controller is configured to apply voltage to the control electrodes in order to form a lens (5) in a region of the second liquid crystal layer which is opposed to the light-emitting element (see at least figs.1-5).
Regarding claim 11, Nakanishi discloses an illumination device (2), in at least figs.1-8, comprising: 
a plurality of light-emitting elements (a plurality of light-emitting elements in 3, para.27 and 29 discloses it can be direct-type device, so that the plurality of light-emitting elements arranged along a first direction X to facing a plurality of lenses arranged in the first direction X as well) arranged along a first direction (X); 
a third transparent substrate (611 of MD) having an end portion (bottom portion) facing the light-emitting elements and a main surface (the surface facing out of paper) parallel to the first direction and a second direction (Z) intersecting the first direction; 
a fourth transparent substrate (511 of 51) and a fifth transparent substrate (521 of 52) located between the light-emitting elements and the end portion (see fig.8), and facing each other along the second direction (see fig.8); 
a second liquid crystal layer (53) held between the fourth transparent substrate and the fifth transparent substrate (see fig.8); and 
a plurality of control electrodes (E1, or E1 and E2) for applying voltage to the second liquid crystal layer (see fig.8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi US 2018/0275483 as applied to claim 1 above.
Regarding claims 2 and 3, Nakanishi discloses the control electrodes (E1) are disposed on the fourth transparent substrate (see fig.3), are arranged along a first side direction of the fourth transparent substrate, and extend along a second side direction of the fourth transparent substrate (see fig.3), a plurality of the light-emitting elements (see at least fig.8) arranged along the first side direction of the fourth transparent substrate, wherein the control electrodes are arranged with a first pitch (see fig.8), and the light-emitting elements are arranged with a second pitch (see fig.8) which is greater than or equal to the first pitch (see fig.8 discloses the second pitch is greater than the first pitch).
It would have been an obvious matter of design choice to the control electrodes are arranged along a long side direction of the fourth transparent substrate, and extend along a short side direction of the fourth transparent substrate, since applicant has not disclosed that this kind of arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the control electrodes are arranged along a short side direction of the fourth transparent substrate, and extend along a long side direction of the fourth transparent substrate.
Regarding claim 4, Nakanishi discloses the second pitch is an integer multiple of the first pitch (see fig.8 the second pitch is 2 multiples of the first pitch).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi US 2018/0275483 as applied to claim 1 above.
Regarding claim 7, Nakanishi discloses the light-emitting element emits parallel light (POL1 and POL2(para.92) and the light-emitting element formed below the fourth transparent substrate (see fig.8).
Nakanishi does not explicitly disclose an optical element located between the light-emitting element and the fourth transparent substrate and converting incident light into parallel light. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an optical element located between the light-emitting element and the fourth transparent substrate and converting incident light into parallel light since it was well-known in the art that have an optical element (a polarizer) in front of the light-emitting element to emit polarized light for the purpose of having converting incident light into parallel light.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record does not disclose or suggest a display device having the second transparent substrate has a second end portion directly below the first end portion, and the fifth transparent substrate faces the first end portion but does not face the second end portion, along with other claim limitations. 
Nakanishi US 2018/0275483, Koito US 2018/0239189 (at least figs.1, 4-7, 26 and 27) and Nakanishi US 2019/0129245 (at least fig.1-7 and 9) either singularly or in combination, does not disclose or suggest a display device having the second transparent substrate has a second end portion directly below the first end portion, and the fifth transparent substrate faces the first end portion but does not face the second end portion, along with other claim limitations. 















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871